     Eric Bensamochan, Bar #255482
 1   The Bensamochan Law Firm
     30851 Agoura Rd # 114
 2   Agoura Hills, Ca 91301
     818-907-5866 (FAX) 818-461-5959
 3   ATTORNEY FOR PLAINTIFF

 4                                     UNITED STATES DISTRICT COURT
                                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6   J&J SPORTS PRODUCTIONS, INC                       )
                                                       )
 7                   Plaintiff,      vs.               )   Case No.: 2:10-CV-08584-WDK-FMO
                                                       )
 8   JUAN RODRIGUEZ, et al,                            )                 RENEWAL OF JUDGMENT
                                                       )                  BY CLERK
 9               Defendant,                            )
                                                       )
10
     Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
     F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
        Judgment in favor of Plaintiff, J&J Sports Productions, Inc, and against Defendant, Juan Rodriguez,
13
     an individual d/b/a Mariscos Puerto Vallarta Mexican Food & Seafood; Maria Concepcion
14
     Rodriguez, an individual d/b/a Mariscos Puerto Vallarta Mexican Food & Seafood, entered on
15
     June 8, 2011, be and the same is hereby renewed in the amounts as set forth below:
16
            Renewal of money judgment
17
                    a. Total judgment                                $     6,250.00
18
                    b. Costs after judgment                          $        00.00
19
                    c. Subtotal (add a and b)                        $     6,250.00
20
                    d. Credits                                       $        00.00
21
                    e. Subtotal (subtract d from c)                  $     6,250.00
22
                    f.   Interest after judgment(.18%)               $       111.73
23
                    g. Fee for filing renewal of application         $        00.00
24
                    h. Total renewed judgment (add e, f and g) $          6,361.73
25

26
             May 12, 2021
     Dated: ___________________ Deputy CLERK, by _________________________
27                                        Deputy

28




                                             Renewal of Judgment
